 



EXHIBIT 10.5
Molex Executive Deferred Compensation Plan
(Effective as of January 1, 2008)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
Article 1.
  Establishment And Purpose     1  
1.1
  Establishment     1  
1.2
  Purpose     1  
 
           
Article 2.
  Definitions     1  
2.1
  “Account”     1  
2.2
  “Affiliate”     2  
2.3
  “Beneficiary”     2  
2.4
  “Bonus”     2  
2.5
  “Bonus Deferral”     2  
2.6
  “Code”     2  
2.7
  “Committee”     2  
2.8
  “Company”     2  
2.9
  “Deferral Form”     2  
2.10
  “Deferred Amounts”     2  
2.11
  “Disability”     2  
2.12
  “Distribution Date”     3  
2.13
  “Effective Date”     3  
2.14
  “Employer”     3  
2.15
  “ERISA”     3  
2.16
  “Fiscal Year”     3  
2.17
  “In Service Distribution”     3  
2.18
  “Investment Elections”     3  
2.19
  “Participant”     3  
2.20
  “Plan”     3  
2.21
  “Plan Year”     3  
2.22
  “Salary”     3  
2.23
  “Salary Deferral”     4  
2.24
  “Separation from Service”     4  
2.25
  “Trust Agreement”     4  
2.26
  “Trustee”     4  
2.27
  “Unforeseeable Emergency”     4  
 
           
Article 3.
  Eligibility And Participation     4  
3.1
  Eligibility     4  
3.2
  Notice of Eligibility     4  
3.3
  Right to Participation or Employment     4  
3.4
  Effect of Subsequent Ineligibility     4  
 
           
Article 4.
  Deferrals     5  
4.1
  Salary Deferrals     5  
4.2
  Bonus Deferrals     5  
4.3
  Deferral Elections and Distribution Elections     5  
4.4
  Vesting     6  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Article 5.
  Distribution of Benefits     6  
5.1
  Time of Distribution     6  
5.2
  Early Benefit Distribution     7  
5.3
  Benefits Upon Separation From Service     7  
5.4
  Benefits Upon Disability     7  
5.5
  Benefits Upon Death     7  
5.6
  Payment Forms     7  
5.7
  Changes to Time and Form of Payment     8  
5.8
  Unforeseeable Emergency     8  
5.9
  Source of Assets for Distributions     9  
5.10
  Withholding of Taxes     9  
 
           
Article 6.
  Individual Accounts     9  
6.1
  Participants’ Accounts     9  
6.2
  Deferred Amounts     9  
6.3
  Earnings and Losses     9  
6.4
  Distributions     10  
6.5
  Participant Statements     10  
 
           
Article 7.
  The Trust     10  
7.1
  Establishment of Irrevocable Trust     10  
7.2
  Trustee     10  
7.3
  Investment Funds     10  
7.4
  Investment Managers     10  
7.5
  Assets     10  
7.6
  Funding     10  
 
           
Article 8.
  Investment Elections and Allocations     11  
8.1
  Investment Election     11  
8.2
  Change of Prior Election     11  
8.3
  Form of Election     11  
8.4
  Transfer of Funds     11  
8.5
  Allocating Distributions     11  
 
           
Article 9.
  Beneficiary Designation     11  
9.1
  Designation of Beneficiary     11  
9.2
  Death of Beneficiary     11  
9.3
  Ineffective Designation     12  
 
           
Article 10.
  Administration     12  
10.1
  The Committee     12  
10.2
  Authority of the Committee     12  
10.3
  Delegation of Committee Members’ Powers     12  
10.4
  Manner of Action of the Committee     12  
10.5
  Decisions Binding     12  
10.6
  Indemnification     12  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
10.7
  Claims Procedures     13  
 
           
Article 11.
  Amendment and Termination     13  
11.1
  Right to Terminate and Amend     13  
11.2
  Notice of Termination     13  
11.3
  Effect of Termination     13  
11.4
  Limitations on Amendments     13  
11.5
  Merger, Consolidation, Reorganization, or Transfer     13  
 
           
Article 12.
  Participation In And Withdrawal from the Plan By An Employer     14  
12.1
  Affiliate Participation in the Plan     14  
12.2
  Withdrawal from the Plan     14  
 
           
Article 13.
  Miscellaneous     14  
13.1
  Costs of the Plan     14  
13.2
  Nontransferability     14  
13.3
  Successors     15  
13.4
  Severability     15  
13.5
  Applicable Law     15  
13.6
  Gender and Number     15  

iii



--------------------------------------------------------------------------------



 



Molex Executive Deferred Compensation Plan
(Effective as of January 1, 2008)
     WHEREAS, Molex Incorporated, a Delaware corporation (the “Company”),
established the 2005 Molex Supplemental Executive Retirement Plan (the “2005
SERP”);
     WHEREAS, prior to January 1, 2008 the 2005 SERP provided for both employee
voluntary deferrals of salary and bonus, and employer contributions for purposes
of restoring benefits under the Molex Incorporated Profit Sharing and Retirement
Plan (the “Profit Sharing Plan”) as a result of limitations imposed under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and the
Internal Revenue Code of 1986, as amended (the “Code”); and
     WHEREAS, the Company has determined that for ease in administration, it is
in the Company’s best interest to (i) establish a separate plan that provides
for employee voluntary deferrals of salary and bonus which will be called the
Molex Executive Deferred Compensation Plan (the “Plan”), (ii) remove any
voluntary deferral options from the 2005 SERP, and (iii) leave in the 2005 SERP
solely those provisions that govern excess benefits pertaining to the Profit
Sharing Plan.
     NOW, THEREFORE, in compliance with the foregoing, the Company hereby
adopts, effective as of January 1, 2008, except where otherwise specifically
provided, this Plan, to provide as follows:
ARTICLE 1. ESTABLISHMENT AND PURPOSE
     1.1 Establishment. The Plan is hereby adopted effective January 1, 2008.
The Plan is a nonqualified retirement plan for key employees as described herein
and is intended to comply with the provisions of Code Section 409A and any
regulations issued thereunder.
     1.2 Purpose. The purposes of the Plan are as follows:
     (a) Discretionary Deferred Contributions. To allow an eligible employee to
defer all or a portion of Salary and Bonus.
     (b) Unfunded Plan. To be an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of management or highly
compensated employees within the meaning of §§201, 301, and 401 of ERISA, and
therefore is further intended to be exempt from the provisions of Parts 2, 3,
and 4 of Title I of ERISA.
ARTICLE 2. DEFINITIONS
     Wherever used herein, the following terms have the meanings set forth
below, unless a different meaning is clearly required by the context:
     2.1 “Account” means the bookkeeping ledger established for each Participant
for the purpose of tracking Deferred Amounts plus (or minus) any gains (or
losses) accruing as a result of Investment Elections.

 



--------------------------------------------------------------------------------



 



     2.2 “Affiliate” means any corporation, organization, or entity which is
under common control with the Company or which is otherwise required to be
aggregated with the Company pursuant to paragraphs (b), (c), (m), or (o) of Code
§414.
     2.3 “Beneficiary” means the person, trust, or other entity designated by
the Participant to receive benefits that may become payable hereunder upon his
or her death pursuant to Section 5.5.
     2.4 “Bonus” means a payment of annual cash compensation earned for a Fiscal
Year under an annual incentive plan or arrangement offered by the Company.
     2.5 “Bonus Deferral” means the portion of a Bonus deferred by a Participant
under Section 4.3(b) for a Plan Year.
     2.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations and rulings issued thereunder. Reference to any
section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
that section or subsection.
     2.7 “Committee” means the Special Subcommittee of the Executive Committee
of the Company’s Board of Directors.
     2.8 “Company” means Molex Incorporated, a Delaware corporation.
     2.9 “Deferral Form” means the form(s) that the Participant must complete
and return to the Company in order to defer any portion of Salary and/or Bonus
and to elect the time and form of distribution with respect to Deferred Amounts
related to a particular Plan Year and/or Fiscal Year.
     2.10 “Deferred Amounts” means the aggregate amount of Salary Deferrals, if
any, with respect to a given Plan Year plus Bonus Deferrals, if any, related to
the Fiscal Year which ends and is included within the Plan Year to which the
Salary Deferrals relate which is contributed by such Participant under the Plan
to his/her Account.
     2.11 “Disability” means the Participant is:
     (a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
last for a continuous period of not less than twelve (12) months; or
     (b) by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan of an Employer that then covers the Participant.

2



--------------------------------------------------------------------------------



 



     2.12 “Distribution Date” means the earliest to occur of the following:
     (a) the Participant’s In-Service Distribution, if any, elected in
accordance with Section 5.2;
     (b) in the case of Separation from Service other than for death or
Disability, the date specified in Section 5.3;
     (c) in the case of Disability, the date specified in Section 5.4; or
     (d) in the case of death, the date specified in Section 5.5.
     2.13 “Effective Date” means January 1, 2008.
     2.14 “Employer” means the Company, and any corporation, organization or
entity that is an Affiliate and either adopts the Plan pursuant to Section 12.1
or continues the Plan as a successor under Section 13.3.
     2.15 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor thereto.
     2.16 “Fiscal Year” means the 12 month period beginning each July 1 and
ending the following June 30, or such other 12-month period as determined by the
Board of Directors of the Company.
     2.17 “In-Service Distribution” means the date elected by the Participant on
his or her Deferral Form for the early distribution of his or her Deferred
Amounts related to a particular Plan Year and/or Fiscal Year, as provided in
Section 5.2.
     2.18 “Investment Elections” shall have the same meaning as defined with
respect to the Trust Agreement described in Article 7.
     2.19 “Participant” means an employee of an Employer who has been approved
for eligibility as provided in Article 3.
     2.20 “Plan” means the Molex Executive Deferred Compensation Plan as
provided herein and as amended from time to time.
     2.21 “Plan Year” means the calendar year.
     2.22 “Salary” means the annual base salary rate and payments of cash
compensation payable by the Employer to an employee for services performed
during any Plan Year before deduction for income taxes, but reduced by all
legally required deductions against such income (including, but not limited to,
if applicable, elective contributions or benefit contributions made by such
employee, wage assignments, wage garnishments, child support payments, levies,
remittance of all applicable taxes to governmental authorities), and
specifically other than Bonuses and Bonus Deferrals under the Plan.

3



--------------------------------------------------------------------------------



 



     2.23 “Salary Deferral” means the portion of Salary deferred by a
Participant under Section 4.3(a) for a Plan Year.
     2.24 “Separation from Service” means the Participant’s termination of
employment with the Employer for any reason, including retirement, death, or
Disability, or as otherwise provided by the Department of Treasury or the
Internal Revenue Service in regulations or other guidance promulgated under Code
§409A.
     2.25 “Trust Agreement” or “Trust” means the trust agreement and the trust
established by the Company for the Plan.
     2.26 “Trustee” means the original Trustee named in the Trust Agreement and
any duly appointed successor thereto.
     2.27 “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary or a dependent (as defined
in Code Section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), loss of the Participant’s property due to casualty or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. Any distributions made on account of an
Unforeseeable Emergency shall be made pursuant to Section 5.8.
ARTICLE 3. ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility. To be eligible to participate in the Plan, a person must
be among a select group of management or highly compensated employees of an
Employer, and selected for participation by the Committee, such that the Plan
qualifies for a “top hat” exemption from most of the substantive requirements of
Title I of ERISA, as described in Section 1.2(c). Accordingly, the Committee may
terminate the participation of any or all Participants in order to achieve and
maintain this intended result; provided, however, such termination from
participation shall not become effective until the first day of the next
succeeding Plan Year.
     3.2 Notice of Eligibility. Generally, eligible employees shall be notified
of their eligibility to participate prior to the beginning of each Plan Year in
which they are eligible. Subject to the Code Section 409A aggregation rules as
applicable, for the first year an employee is notified of eligibility under this
Article 3, a deferral election on the relevant Deferral Form may be made within
30 days of the date the employee first becomes eligible under this Plan;
provided, however, such elections shall be prospective and shall apply only to
Salary and Bonus earned after such deferral election is made.
     3.3 Right to Participation or Employment. No employee shall have the right
to be selected to participate in this Plan or, having been so selected, to be
selected to participate in any future Plan Year. Further, nothing in the Plan
shall interfere with or limit in any way the right of an Employer to terminate
any Participant’s employment at any time, nor confer upon any Participant a
right to continue in the employ of an Employer.
     3.4 Effect of Subsequent Ineligibility. In the event a Participant ceases
to be eligible for continued participation in the Plan for any reason, such
individual shall become an inactive Participant, retaining all the rights
relating to previous Supplemental Company Contributions as

4



--------------------------------------------------------------------------------



 



described under the Plan, until such time that such individual again is
determined by the Committee to be an active Participant or until Separation from
Service.
ARTICLE 4. DEFERRALS
     4.1 Salary Deferrals. A Participant may elect to defer receipt of all or
any portion of his or her Salary for a given Plan Year by delivering a properly
executed Deferral Form to the Company within the time specified in
Section 4.3(a). The Deferral Form shall designate the amount or percentage of
Salary that is to be deferred under the Plan for a given Plan Year. The
Committee shall have the sole discretionary authority to establish the maximum
amount of Salary Deferrals any particular Participant shall make to the Plan
each Plan Year. The Deferral Form shall be irrevocable for a given Plan Year
once effective.
     4.2 Bonus Deferrals. A Participant may elect to defer receipt of all or any
portion of his or her Bonus for a given Fiscal Year by delivering a properly
executed Deferral Form to the Company within the time specified in
Section 4.3(b). The Deferral Form shall designate the amount or percentage of
Bonus that is to be deferred under the Plan for a given Fiscal Year. The
Committee shall have the sole discretionary authority to establish the maximum
amount of Bonus Deferrals any particular Participant shall make to the Plan each
Fiscal Year. The Deferral Form shall be irrevocable for a given Fiscal Year once
effective.
     4.3 Deferral Elections and Distribution Elections.
     (a) Salary.
     (i) Deferral Elections. A Participant shall make an irrevocable election
each Plan Year to defer all or any portion of his/her Salary under the Plan for
such Plan Year by delivering to the Company a properly executed Deferral Form.
The Deferral Form shall be completed and filed with the Company with respect to
deferrals of Salary before the beginning of the Plan Year for which services are
performed so long as the employee remains eligible to participate in the Plan.
Notwithstanding the foregoing and subject to the aggregation rules under Code
Section 409A, a newly-hired Participant or an employee who becomes a Participant
due to promotion or other such change to employment status, shall be given
thirty (30) days after the date he or she becomes eligible to participate in the
Plan to complete and submit a Deferral Form. Each properly completed and timely
submitted Deferral Form shall become effective as of the first day of the
following Plan Year; provided that in the case of a newly-hired Participant, a
properly completed and timely submitted Deferral Form shall become effective on
the date provided to the Company.
     (ii) Distribution Elections. The Deferral Form filed by a Participant with
respect to distribution of his/her Salary Deferrals for a given Plan Year shall
clearly specify the time and form of payment from among the options provided for
and approved by the Committee. In the event a Participant does not specify on
his/her Deferral Form the time and form of payment relating to such Salary
Deferrals, then such Participant shall be deemed to have elected the default
form of distribution under Section 5.7(a) which is a lump-sum distribution, and
shall be deemed to have not elected any In-Service Distribution under
Section 5.2.

5



--------------------------------------------------------------------------------



 



     (b) Bonus.
     (i) Deferral Elections. A Participant shall make an irrevocable election
each Fiscal Year to defer any or all of his/her Bonus under the Plan for such
Fiscal Year by delivering to the Company a properly executed Deferral Form. The
Deferral Form shall be completed and filed with the Committee with respect to
deferrals of Bonus before the beginning of the Fiscal Year for which services
are performed so long as the employee remains eligible to participate in the
Plan. Notwithstanding the foregoing and subject to the aggregation rules under
Code Section 409A, a newly-hired Participant or an employee who becomes a
Participant due to promotion or other such change to employment status, shall be
given thirty (30) days after the date he or she becomes eligible to participate
in the Plan to complete and submit a Deferral Form. Each properly completed and
timely submitted Deferral Form shall become effective as of the first day of the
next following Fiscal Year; provided that in the case of a newly-hired
Participant, a properly completed and timely submitted Deferral Form shall
become effective on the date provided to the Company. Notwithstanding the
foregoing, to the extent that a Participant’s Bonus constitutes “performance
based compensation” (within the meaning of Code Section 409A and regulations
issued thereunder), the Participant’s Deferral Form with respect to the deferral
of such performance-based Bonus may be delivered to the Plan Administrator no
later than December 31 of the Fiscal Year in which the Bonus is earned. If the
Bonus does not constitute performance based compensation, then general deferral
rule applies, and the Deferral Form for Bonus shall be delivered to the Company
before the beginning of the Fiscal Year in which the Bonus is earned.
     (ii) Distribution Elections. The Deferral Form filed by a Participant with
respect to distribution of his/her Bonus Deferrals for a given Fiscal Year shall
clearly specify the time and form of payment from among the options provided for
and approved by the Committee. In the event a Participant does not specify on
his/her Deferral Form the time and form of payment relating to such Bonus
Deferrals, then such Participant shall be deemed to have elected the default
form of distribution under Section 5.7(a) which is a lump-sum distribution and
shall be deemed to have not elected any In-Service Distribution under
Section 5.2.
     4.4 Vesting. A Participant shall at all times have a fully vested and
non-forfeitable right to all Deferred Amounts credited to his/her Account,
adjusted for income, gain and loss attributable thereto.
ARTICLE 5. DISTRIBUTION OF BENEFITS
     5.1 Time of Distribution. Distribution of a Participant’s Deferred Amounts
shall commence no later than ninety (90) days following a Participant’s
Distribution Date elected with respect to such Deferred Amounts. Notwithstanding
any other provision of the Plan to the contrary, in no event shall the
distribution of any Deferred Amounts be accelerated to a time earlier than which
it would otherwise have been paid, whether by amendment of the Plan, exercise of
the Committee’s discretion, or otherwise, except as permitted by the Treasury
Regulations issued or other governmental guidance provided pursuant to Code
§409A.

6



--------------------------------------------------------------------------------



 



     5.2 In-Service Distribution. A Participant shall be able to elect an
In-Service Distribution with respect to his/her Deferred Amounts each Plan Year
and/or Fiscal Year, as the case may be, by filing a Deferral Form in accordance
with Section 4.3. In the event such Participant does not specify an In-Service
Distribution on his/her Deferral Form or fails to make such an election within
the time period provided by the Company, then Participant shall be deemed to
have not elected an In-Service Distribution. Except as otherwise provided in
Section 5.7, an In-Service Distribution election shall be irrevocable.
     (a) An In-Service Distribution shall be made in a lump sum payment on the
date specified on such Participant’s initial Deferral Form(s) with respect to
such Deferred Amounts, and such specified in-service date shall be as permitted
by the Company and (x) not less than two years from the date such In-Service
Distribution election becomes effective (i.e., first day of the respective Plan
Year or Fiscal Year, as the case may be), and (y) no later than Separation from
Service.
     (b) Notwithstanding anything to the contrary, a Participant’s In-Service
Distribution election shall automatically terminate upon Separation from
Service, at which time the provisions of Sections 5.3, 5.4 or 5.5 of the Plan
shall govern distribution of the Participant’s Deferred Amounts in his/her
Account.
     5.3 Benefits Upon Separation From Service. A Participant who has Separated
from Service with an Employer other than on account of death or Disability shall
receive payment of the balance of his/her Account no later than the tenth (10th)
business day of the seventh calendar month following the Participant’s
Separation from Service, and such payment shall be in the following form:
     (a) Separation from Service On or After Attaining Age 59½. The Participant
shall receive payments in accordance with the elections related to form on the
Participant’s currently effective Deferral Form(s); or
     (b) Separation from Service Before Attaining Age 59½. Notwithstanding any
election related to form on the Participant’s currently effective Deferral
Form(s), the Participant shall receive a single lump sum payment.
     5.4 Benefits Upon Disability. A Participant who has incurred a Disability
shall receive distribution of his/her Account no later than ninety (90) days
following the Committee’s determination of the Participant’s Disability. The
Committee shall have the sole discretionary authority to determine whether a
Participant has incurred a Disability. Payment or payments shall be made in the
form or forms elected by the Participant on the Participant’s currently
effective Deferral Form.
     5.5 Benefits Upon Death. Notwithstanding any election related to form on
the Participant’s currently effective Deferral Form(s), upon a Participant’s
death, the Company shall pay to the Participant’s Beneficiary a benefit equal to
the remaining balance in the Participant’s Account in a single lump sum payment.
Payment shall be made no later than ninety (90) days following the Participant’s
death.
     5.6 Payment Forms. A Participant shall be able to elect his/her form of
distribution with respect to his/her Deferred Amounts for each year on the same
Deferral Form provided for such

7



--------------------------------------------------------------------------------



 



Deferred Amounts in accordance with Section 4.3 and consistent with this
Article 5. In the event such Participant does not specify a form of distribution
on his/her Deferral Form, then Participant’s initial Deferral Form shall be
deemed to have elected the default form of distribution which is a lump-sum
distribution.
     (a) Default Form of Distribution. Unless a Participant otherwise elects in
accordance with paragraph (b) below, a Participant’s Deferred Amounts shall be
paid in a single lump sum.
     (b) Optional Forms of Distribution. In lieu of a lump sum form of payment,
a Participant may elect to receive distribution of any Deferred Amounts
(adjusted by earnings/losses) in the form of substantially equal annual
installment payments upon the relevant Distribution Date elected with respect to
such Deferred Amounts. A Participant may select the number of years within the
options provided by the Committee in the Deferral Form over which the Deferred
Amounts are to be paid, up to a maximum of five years. During the payout period,
earnings shall accrue on a Participant’s Deferred Amounts in the manner provided
in Section 6.3. The amount of each installment payment shall be equal to the
balance of the Deferred Amounts for a given Plan Year or Fiscal Year, as the
case may be, remaining in the Participant’s Account immediately prior to each
such payment, multiplied by a fraction, the numerator of which is one, and the
denominator of which is the number of installment payments remaining, with the
last installment consisting of the balance of the Participant’s vested Deferred
Amounts for a given Plan Year or Fiscal Year, as the case may be, as liquidated
to close the Deferred Amounts for the Account. A Participant may change his or
her benefit payment election only as described in Section 5.7. If no valid
installment payment election is in effect when distribution is to be made, then
payment of the Participant’s Deferred Amounts for a given year shall be made in
a single lump sum.
     5.7 Changes to Time and Form of Payment. Notwithstanding anything to the
contrary in this Article 5 or the Plan, the only Participants who are eligible
to avail themselves of the provisions of this Section 5.7 to file a subsequent
Deferral Form are those Participants who were defaulted to no In-Service
Distribution pursuant to Section 5.2, and defaulted to a lump sum form of
distribution pursuant to Section 5.6.
     (a) Five (5) Year Rule. A Participant who has been defaulted to a lump sum
distribution under Section 5.6 may later change such election to installment
payments, selecting a payment period from one to five years, provided the first
installment payment shall be deferred to a date that is at least five years
after the date the lump sum distribution would otherwise have been made.
     (b) Twelve (12) Month Rule. Any such election changes shall be completed in
accordance with Company rules, and shall not be effective unless made more than
twelve (12) months before the date payment would otherwise be made or begin to
be made and additionally, such change election shall not become effective for
twelve (12) months after such change election is filed with the Committee.
Notwithstanding the foregoing, in accordance with Code §409A, election changes
that have the effect of accelerating the time for payment shall be prohibited.
     5.8 Unforeseeable Emergency.

8



--------------------------------------------------------------------------------



 



     (a) Request for Distribution. A Participant may request that all or any
portion of his or her Account balance be distributed at any time by submitting a
written request to the Committee demonstrating that he or she has suffered an
Unforeseeable Emergency, and that the distribution is necessary to alleviate the
financial hardship created by the Unforeseeable Emergency.
     (b) Committee Determination. The Committee shall have the sole
discretionary authority to determine whether a Participant has suffered an
Unforeseeable Emergency. Whether a Participant has suffered an Unforeseeable
Emergency shall be determined based on the relevant facts and circumstances of
each case. In making such a determination, the Committee shall take into account
the extent that such Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant’s assets (unless such liquidation itself would cause a severe
financial hardship).
     (c) Timing of Distribution. Upon the finding that the Participant has
suffered an Unforeseeable Emergency, the Committee shall distribute to the
Participant in a lump sum that portion of his or her Account necessary to
satisfy the Unforeseeable Emergency, plus taxes attributable thereto.
Distributions made pursuant to this Section 5.8 shall be made no later than
ninety (90) days after the Committee has reviewed and approved the request.
Notwithstanding the foregoing, distributions due to Unforeseeable Emergencies
shall only be made in accordance with regulations promulgated by the Department
of Treasury or other guidance issued by the Internal Revenue Service under Code
§409A.
     5.9 Source of Assets for Distributions. All distributions shall be paid
first from the Trust, to the extent assets exist in the Trust and then, as
necessary, by the Employer from other general assets.
     5.10 Withholding of Taxes. The Employer shall have the right to require
Participants to remit to the Employer an amount sufficient to satisfy Federal,
state, and local tax withholding requirements, or to deduct from all payments
made pursuant to the Plan amounts sufficient to satisfy such withholding
requirements.
ARTICLE 6. INDIVIDUAL ACCOUNTS
     6.1 Participants’ Accounts. The Employer shall establish and maintain
individual Accounts for each Participant hereunder. The establishment and
maintenance of Participants’ Accounts, however, shall not be construed as
entitling any Participant to any specific assets of an Employer.
     6.2 Deferred Amounts. Deferred Amounts shall be credited to a Participant’s
Account on the date of funding pursuant to Section 7.6.
     6.3 Earnings and Losses. Each Participant’s Account shall be credited with
earnings (or losses) thereon daily or some less frequent time period as agreed
upon by the Committee and the Trustee. Such earnings (or losses) shall be based
upon the actual returns achieved pursuant to the Investment Elections of each
Participant.

9



--------------------------------------------------------------------------------



 



     6.4 Distributions. There shall be charged against each Participant’s
Account any payments of benefits made to the Participant or to a Participant’s
Beneficiary.
     6.5 Participant Statements. Statements that identify the Participant’s
Account balance shall be provided to Participants on a basis no less frequent
than quarterly.
ARTICLE 7. THE TRUST
     7.1 Establishment of Irrevocable Trust. The Company has established an
Irrevocable Trust, governed by the Trust Agreement, (which shall be a grantor
trust within the meaning of Code §§671-678) with the Company as the grantor, for
the benefit of Plan Participants and Beneficiaries of Participants, as
appropriate. The Trust shall receive and hold the Deferred Amounts, and earnings
(or losses) thereon, and shall make the payments provided by the Plan. The Trust
fund shall be held and invested by the Trustee at the direction of the Committee
and in accordance with the Trust Agreement.
     7.2 Trustee. The Trust shall have an independent Trustee (such Trustee to
have a fiduciary duty to carry out the terms and conditions of this Plan) as
selected by the Company, and shall have restrictions as to the Company’s ability
to amend the Trust or to cancel benefits provided thereunder. Except to the
extent that investments of the Trust fund are subject to the direction of the
Committee pursuant to Section 7.3, or to the direction of investment managers
appointed pursuant to Section 7.4, the Trustee shall have the sole and exclusive
responsibility for investing the Trust fund.
     7.3 Investment Funds. Except as provided in Section 7.4, the Trust shall
consist of two or more separate investment funds as selected from time to time
by the Committee among which Participants may elect to have their respective
Accounts invested. Subject to the provision of Section 7.4, the Committee shall
have the authority to select and change the number of investment funds available
and to set the investment guidelines of each investment fund and to otherwise
set policy and establish the funding strategies utilized by the Trust, as the
Committee may deem appropriate. All or any portion of any investment fund may,
on a temporary basis, be retained in cash or invested in property other than
that specified as the primary type of investment for such investment fund. Any
investment fund may be partially or entirely invested in any common or
commingled fund that is invested in property of the kind specified for such
investment fund.
     7.4 Investment Managers. The Committee may designate one or more investment
managers to control and manage (including the power to direct the acquisition
and disposition of) the investment funds and to make professional investment
decisions or recommendations. The Committee shall not be liable for any act or
omission of such investment managers, except as required by law.
     7.5 Assets. Assets contained in the Trust shall at all times be
specifically subject to the claims of the Employer’s general creditors in the
event of bankruptcy or insolvency; such terms shall be specifically defined
within the provisions of the Trust, along with a required procedure for
notifying the Trustee of any such bankruptcy or insolvency. (See Section 11.5)
     7.6 Funding. The Employer shall contribute cash or cash equivalents to the
Trust for the benefit of Participants as soon as practicable after the amount of
each component comprising the Deferred Amounts is known for each respective
Participant. The aggregate amount to be so

10



--------------------------------------------------------------------------------



 



contributed by the Employer on a periodic basis to the Trust shall be equal to
the aggregate Deferred Amounts of all Participants.
ARTICLE 8. INVESTMENT ELECTIONS AND ALLOCATIONS
     8.1 Investment Election. Subject to the provisions of Section 7.4, each
Participant shall make an Investment Election to invest his or her Account among
the investment funds provided for in Section 7.3 in any combination in multiples
of one percent (1%). To the extent that a Participant shall have made no
election hereunder, such Participant’s Account shall be allocated to the
investment fund having investment guidelines that contemplate the least risk of
loss of principal as determined by the Committee. To the extent that a
Participant makes no new election provided for hereunder in accordance with this
Section 8.1, the allocation of his or her Account among the investment funds
shall remain unchanged.
     8.2 Change of Prior Election. Subject to rules and procedures as the
Committee may establish, each Participant may change the allocation of his
Account among the investment funds provided for in Section 7.3 by making a new
Investment Election. The Committee shall have the authority and discretion to
limit reallocation or trading practices that the Committee or an Investment
Manager determines to be abusive or adverse to the investment fund or to the
interests of other Plan participants.
     8.3 Form of Election. The Investment Elections shall be made in such form
and in such manner as the Committee shall prescribe.
     8.4 Transfer of Funds. When an amount or amounts must be transferred
between investment funds by reason of a Participant’s election hereunder, such
amount shall be transferred to one or more of the other investment funds
pursuant to such election as soon as practical.
     8.5 Allocating Distributions. Any time a distribution (as defined in
Section 6.4) of part or all of the amount allocated to the Account of a
Participant is made pursuant to this Plan, a pro rata share of such distribution
shall be made from each investment fund in which said Account is invested.
ARTICLE 9. BENEFICIARY DESIGNATION
     9.1 Designation of Beneficiary. Each Participant shall be entitled to
designate a Beneficiary or Beneficiaries who, upon the Participant’s death,
shall receive the amounts that otherwise would have been paid to the Participant
under the Plan. All designations shall be signed by the Participant, and shall
be in a form prescribed by the Committee. The Participant may change his or her
designation of Beneficiary at any time, on a form prescribed by the Committee.
The filing of a new Beneficiary designation form by a Participant shall
automatically revoke all prior designations by that Participant. Notwithstanding
the foregoing, such new Beneficiary designation is not effective until received
by the Committee during the Participant’s lifetime.
     9.2 Death of Beneficiary. In the event that all the Beneficiaries named by
a Participant, pursuant to Section 9.1 herein, predecease the Participant, the
Deferred Amounts that would have been paid to the Participant shall be paid to
the Participant’s estate.

11



--------------------------------------------------------------------------------



 



     9.3 Ineffective Designation. In the event the Participant does not
designate a Beneficiary, or for any reason such designation is ineffective in
whole or in part, the ineffectively designated amounts shall be paid to the
Participant’s estate.
ARTICLE 10. ADMINISTRATION
     10.1 The Committee. This Plan shall be administered by the Committee in
accordance with any rules and regulations that the Committee shall establish
from time to time, which are consistent with the provisions of this Plan.
     10.2 Authority of the Committee. The Committee shall have full power to
make any determination that may be necessary or advisable for the Plan’s
administration including, but not limited to, the following:
     (a) select employees for participation in the Plan, including who is a key
employee and which group or class of Participants are eligible to defer which
kind of deferrals;
     (b) establish the maximum Salary and/or Bonus Deferrals;
     (c) select and change from time to time the investment funds available;
     (d) construe and interpret the Plan and any agreement or instrument entered
into hereunder;
     (e) determine whether a Participant has incurred a Disability or suffered
an Unforeseeable Emergency; and
     (f) establish, amend, or waive rules and regulations for the Plan’s
administration.
     10.3 Delegation of Committee Members’ Powers. A Committee member may
delegate any or all of his or her rights, powers, duties, and discretions to any
other Committee member, with the consent of the latter. The Committee may
delegate any or all of its powers, rights, duties, and discretions to an
individual to act as “Administrator” who may, but need not be, a Committee
member or an employee of the Company. Such delegation and the acceptance thereof
by such individual shall be in writing and written notice of such delegation
shall be given to the Company. To the extent the Committee has delegated its
powers, rights, duties, and discretions to an Administrator, the term
“Committee” as used in this Plan shall include such Administrator.
     10.4 Manner of Action of the Committee. The Committee members may act by
meeting, or by writing signed without meeting, and may sign any document by
signing one document or concurrent documents.
     10.5 Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan shall be final, conclusive, and
binding on all persons, including the Employer, its owners, employees,
Participants, and their estates and Beneficiaries.
     10.6 Indemnification. The Company shall indemnify and hold the members of
the Committee, its and their delegates and each Employer’s directors, officers,
and employees harmless

12



--------------------------------------------------------------------------------



 



from all claims, liabilities, and costs (including reasonable attorneys’ fees)
arising out of the good faith performance of their functions hereunder.
     10.7 Claims Procedures. Claims for benefits under the Plan shall be
determined by the Committee, which shall have the sole discretionary authority
to interpret the Plan, to determine factual matters under the Plan and to decide
claims for benefits under the Plan. Benefits shall be paid under the Plan only
if the Committee determines in its discretion that the claimant is entitled to
them.
ARTICLE 11. AMENDMENT AND TERMINATION
     11.1 Right to Terminate and Amend. The Committee hereby reserves the right
to amend, modify, and/or terminate the Plan at any time. While the Company
contemplates carrying out the provisions of the Plan indefinitely, the Company
shall be under no obligation or liability to maintain the Plan for any minimum
or other amount of time.
     11.2 Notice of Termination. Upon any termination of the Plan in its
entirety, the Company shall give written notice thereof to the Trustee and to
each Participant.
     11.3 Effect of Termination. Except as provided by law, upon any termination
of the Plan, the Company shall thereafter be under no obligation, liability, or
responsibility to make any future contribution or other payment to the Trustee
on behalf of any Participant or any other person, trust, or fund for any purpose
under or in connection with the Plan except as provided in Section 13.1.
Notwithstanding the foregoing, all other provisions of the Plan concerning the
investment of Accounts and distribution of benefits shall continue. No
distributions of any Deferred Amounts shall be made or accelerated on account of
the termination of the Plan except as otherwise permitted by §409A of the Code
or regulations issued thereunder.
     11.4 Limitations on Amendments. The provisions of this Article 11 are
subject to and limited by the following restrictions:
     (a) No such amendment or termination shall in any manner adversely affect
any Participant’s rights to contributions previously made, or to Salary
previously deferred, or earnings thereon, without the consent of the
Participant.
     (b) The provisions of the Trust may only be amended or modified with the
written consent of both the Company and the Trustee.
     11.5 Merger, Consolidation, Reorganization, or Transfer. The merger,
consolidation, or reorganization of the Company, or the sale or transfer by it
of all or substantially all of its assets shall not terminate the Plan if there
is delivery to the Company by the Company’s successor or by the purchaser of all
or substantially all of the Company’s assets, of a written instrument requesting
that the successor or purchaser be substituted for the Company and agreeing to
perform all the provisions hereof which the Company is required to perform. Upon
the receipt of said instrument, with the approval of the Company, the successor
or the purchaser shall be substituted for the Company herein, and the Company
shall be relieved and released from any obligations of any kind, character, or
description herein or in any trust agreement imposed upon it.

13



--------------------------------------------------------------------------------



 



ARTICLE 12. PARTICIPATION IN AND WITHDRAWAL FROM THE PLAN BY AN EMPLOYER
     12.1 Affiliate Participation in the Plan. Any Affiliate which desires to
become an Employer hereunder may elect, with the consent of its board of
directors, to become a party to the Plan and Trust Agreement by adopting the
Plan for the benefit of its eligible employees, effective as of the date
specified in such adoption:
     (a) by filing with the Company a certified copy of a resolution of its
board of directors to that effect, and such other information as the Company may
require; and
     (b) by the Company’s filing with the then Trustee a copy of such
resolution, together with a certified copy of resolutions of the adopting
organization’s board of directors approving such adoption.
The adoption resolution may contain such specific changes and variations in Plan
or Trust Agreement terms and provisions applicable to such adopting Employer and
its employees as may be acceptable to the Company and the Trustee. However, the
Company reserves the sole, exclusive right of any other amendment of whatever
kind or extent to the Plan or Trust Agreement. The Company may not amend
specific changes and variations in the Plan or Trust Agreement terms and
provisions as adopted by the Employer in its adoption resolution without the
consent of such Employer. The adoption resolution shall become, as to such
adopting organization and its employees, a part of this Plan as then amended or
thereafter amended and the related Trust Agreement. It shall not be necessary
for the adopting organization to sign or execute the original or then amended
Plan and Trust Agreement documents. The coverage date of the Plan for any such
adopting organization shall be that stated in the resolution or decision of
adoption, and from and after such effective date, such adopting organization
shall assume all the rights, obligations, and liabilities of an individual
employer entity hereunder and under the Trust Agreement. The administrative
powers and control of the Company, as provided in the Plan and Trust Agreement,
including the sole right to amendment, and of appointment and removal of the
Committee, the Trustee, and their successors, shall not be diminished by reason
of the participation of any such adopting organization in the Plan and Trust
Agreement.
     12.2 Withdrawal from the Plan. Any Employer, by action of its board of
directors or other governing authority, may withdraw from the Plan and Trust
Agreement after giving 90 days’ notice to the Company, provided the Company
consents to such withdrawal. The Company shall thereafter be under no
obligation, liability or responsibility to make any future contribution or other
payment to the Trustee on behalf of any employee or any other person with
respect to such Employer under the Plan. No distributions of any Deferred
Amounts shall be made or accelerated on account of the Employer’s withdrawal
except as otherwise permitted by §409A of the Code or regulations issued
thereunder.
ARTICLE 13. MISCELLANEOUS
     13.1 Costs of the Plan. All costs of implementing and administering the
Plan shall be borne by the Employer.
     13.2 Nontransferability. Participants’ rights to their Accounts under the
Plan may not be sold, transferred, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws

14



--------------------------------------------------------------------------------



 



of descent and distribution. In no event shall the Employer make any payment
under the Plan to any assignee or creditor of a Participant or to any assignee
or creditor of a Participant’s Beneficiary.
     13.3 Successors. All obligations of the Employer under the Plan shall be
binding upon and inure to the benefit of any successor to the Employer, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Employer.
     13.4 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     13.5 Applicable Law. To the extent not preempted by federal law, the Plan
shall be governed by and construed in accordance with the laws of the state of
Illinois.
     13.6 Gender and Number. Except when otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

15